Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 20, 2019

                                     No. 04-18-00616-CR

                                      Romeo ADAMS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR9532
                        Honorable Jefferson Moore, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice

        Appellant’s pro se motion for extension of time to file a motion for reconsideration en
banc is granted. We order a motion for reconsideration en banc due December 30, 2019.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2019.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court